Ekwall, Judge:
This case involves an importation of chromium oxide in drums from Amsterdam, Holland, which plaintiff claims was entered through error at incorrect values. Importation took place prior to the effective date of the Customs Simplification Act of 1953, T. D. 53318, during the period in which section 503 (a) of the Tariff Act of 1930 was in effect.
Plaintiff claims that the merchandise was entered in error in that the unit of quantity was stated to be pounds, whereas it should have been kilos. All of the official papers forwarded to the court by the collector of customs, including the collector’s letter, were received in evidence. There was also introduced the testimony of an entry clerk of the plaintiff, from which it appears that he prepared the papers in connection with the entry and that, in so doing, he entered the unit quantity as pounds, whereas it should have been kilos, and that he intended to enter in kilos. Prom this evidence, it is apparent that a clerical error has been proven. However, as shown by the collector’s letter of transmittal and also the official papers in evidence, the appraiser found a unit value of $63.75 per 100 pounds. No appeal for reappraisement was filed, and although a report in the official papers shows that the check on the summary sheet of the entered value as correct was an inadvertence on the part of the Government officials, such report has been held to constitute a second appraisement, which is beyond the power of the appraiser to make. United States v. Gothic Watch Co., 23 Cust. Ct. 235, Reap. Dec. 7712, and cases therein cited.
Even though the evidence indicates clerical error, as defined by the courts, the power of the court to order a reliquidation in a protest case, for error in the entered value, is limited to cases where the final appraised value is the same or less than the entered value would be, if corrected. Bernard v. United States, 52 Treas. Dec. 504, T. D. 42525; S. M. Levor & Co. v. United States, 54 Treas. Dec. 693, Abstract 7361; C. J. Tower & Sons v. United States, 55 Treas. Dec. 1110, *367Abstract 8470; J. J. McQuillan v. United States, 18 C. C. P. A. (Customs) 215, T. D. 44401. The final appraised value in the instant case is in pounds and is higher than the entered value would be, if corrected.
Plaintiff’s claim is, therefore, overruled. Judgment will be rendered for the defendant.